Citation Nr: 0401603	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
September 1952 to September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action by which 
the RO denied service connection for tinnitus.  The RO 
notified the veteran of this rating decision by letter in May 
2002, and he filed a notice of disagreement in December 2002.  
The RO issued a statement of the case in March 2003, and the 
veteran perfected his appeal later that month.

The Board is remanding this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for tinnitus, which 
he contends was incurred while working as an air frame 
repairman in the Air Force.  

In an April 2002 RO rating decision, the veteran was denied 
service connection for bilateral tinnitus on a direct basis.  
In that same rating decision, the RO granted service 
connection for bilateral hearing loss.  In both an 
examination by a private physician ("Dr. D.") conducted in 
December 2001, and a VA examination in March 2002, the 
veteran was diagnosed as having bilateral tinnitus.  The 
December 2001 report from "Dr. D" suggests that the 
veteran's tinnitus may be secondary to his hearing loss.  The 
RO has not considered service connection for tinnitus as 
secondary to service-connected hearing loss.  Moreover, the 
VA examiner did not provide an opinion in her report as to 
whether the veteran's tinnitus could be secondary to his 
hearing loss.  (She only concluded that the veteran's 
tinnitus could not be attributed to acoustic trauma.)  
Therefore, an addendum opinion should be sought from this VA 
examiner.  If this examiner is not available, then a new 
examination should be scheduled, as detailed below.

Accordingly, the Board REMANDS this case for the following:

1.  Forward the claims file to the VA 
physician who examined the veteran in 
March 2002, for an addendum opinion.  If 
this VA physician is unavailable to 
provide this opinion, schedule the 
veteran for a new examination to 
determine the nature and etiology of any 
tinnitus.  Provide the claims file to the 
examiner, and ensure that any tests and 
studies deemed necessary (including an 
audiological evaluation) are 
accomplished.  Based upon review of the 
claims file and (if necessary) a new 
examination of the veteran, the examiner 
should answer the following questions:

a.  Does the veteran currently have 
tinnitus?

b.  If the veteran currently has 
tinnitus, is it at least as likely 
as not that it is proximately due 
to, or a result of his service-
connected bilateral hearing loss, or 
is being aggravated by this service-
connected disability?  

2.  Review the examination report upon 
receipt to ensure its adequacy.  If it is 
inadequate for any reason or if the 
examiner did not answer all questions 
specifically and completely, return it to 
the examining physician for revision.

3.  Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651 (Dec. 
16, 2003); 38 C.F.R. § 3.159 (2003).

4.  Thereafter, re-adjudicate the claim 
and if the claim on appeal remains 
denied, provide the veteran and any 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, including a summary 
of the evidence (including all records 
associated with the claims file since the 
issuance of the statement of the case in 
March 2003) and analysis in light of all 
pertinent legal authority, including 38 
C.F.R. § 3.310(a) and Allen v. Brown, 7 
Vet. App. 439 (1995).  Allow an 
appropriate period of time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




